Title: To George Washington from Brigadier General John Stark, 15 September 1778
From: Stark, John
To: Washington, George


          
            Dear Sir
            Head Quarters Albany 15th Sept. 1778
          
          since my last Capt. MacKeen has Returned from a Scout from the Unendillo and brought in three prisoners who Inform that Butler and Brant are Determined to pay us another Visit, but if that should be the Case I hope to be able to give a Good Account of them. I Enclose you a Copy of the orders I gave to Capt. MacKeen, for your Approbation he is to serve During Warr, and Where the Commander in Chief is pleased to order him—if a Post is Necessary to be kept at Ft Edward this Winter it is Necessary to prepare Barracks, for the Troops, I wait your orders for that Purpose.
          I find no Alteration in the Qr Masters Conduct there is daily Complaints that the Troops are not Supplyed with Bread and the Season of the Year is Coming on that it cannot be Transported the Road will be so bad, I Gave him orders about a month ago, to send some Tools to Otter Creek for the Troops to fortify themselves but had not Arrived a few days since.
          Major Whitcomb who Commands at that place has sent in four British Sailors from Crown Point.
          Otter Creek is our most Northern Frontier Post within Thirty Miles from Crown Point where the Enemies Shipping Lay and ought by all means to be Secured.
          There is no Pay Master Arrived as yet nor Commissary but they are much Wanted.
          the Packet from the Committee of Congress is forwarded to Colo. Alden, but the Quarter Master General, with Several Assistants, were Nine Hours in providing an Express, in the Mean Time, I was oblidged to find another, and Send the Expresses away myself, in this Manner is the Qr Master Genls Business Carried on. I am Sir with Great Respect Your Very Humble Servt
          
            John Stark
          
          
          N:B. since I wrote the above, I am Informd that one of the Inhabitants, has found a Considerable Numbr of Cannon Shot, which is Supposed to have Laid in the River since Last Warr, if they are Wanted they shall be Sent down the River, should be glad to make the man some Allowance, for his Trouble, if it should be Thought Consistant.
          
          
            as above.
          
         